DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed August 02, 2022, claims 1, 7, 9, 10, 12, 15 and 18 have been amended and claims 14 and 20 have been cancelled. Claims 1 through 13 and 15 through 19 are currently pending.

Response to Arguments
Applicant's arguments filed August 02, 2022 have been fully considered but they are not fully persuasive.
The amendment to paragraph 0062 of the specification does not overcome the objection to Figure 3. Paragraph 0062 of the specification of the present application discloses that the patterned substrate comprising the zinc oxide nano-monomer 20 formed on the substrate 10 is overlapped with the carboxylated silver layer 30. Likewise, claims 9 and 15 requires that the carboxylated silver layer overlaps the patterned substrate of the zinc oxide nanowire or zinc oxide nanorod. However, Figure 3 clearly shows that zinc oxide nano-monomer 20 is not formed on substrate 10 but instead is formed on and overlaps the 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer 40 and layer 40 overlaps the carboxylated silver layer 30. The order in which layer 20, 30 and 40 are depicted in Figure 3 is different from what is disclosed in Paragraph 0062 of the specification of the present application and in claims 9 and 15.
Applicant’s arguments concerning the 112(b) rejection of the claims because it is not clear how the separate 3,4-ethylenedioxythiophene:polystyrenesulfonic acid layer and the carboxylated silver layer can be formed from a single solution are not persuasive. It is clear that the carboxylated silver layer is derived from the carboxylated silver nanowire of the solution and that the 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer is derived from the 3,4-ethylenedioxythiophene and polystyrenesulfonic acid of the solution but it is not clear how these two components can separate from the same solution after coating and curing to form two separate layers. Furthermore, is not clear how the 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer can be coated onto the carboxylated silver layer when the components for each layer are derived from the same solution.
Applicant’s arguments concerning the 112(b) rejections of claims 12 and 18 are not persuasive because the term “carboxylated silver nanowires” still lack antecedence because the parent claims 9 and 15 do not disclose the presence of carboxylated silver nanowires and it is not clear how the carboxylated silver nanowire are a part of the claimed flexible conductive wire. It is suggested that the terms be amended back to “the carboxylated silver nanowires” and that claim 12 be amended to be dependent on claim 11 and claim 18 be amended to be dependent on claim 17.

Drawings






Figure 3 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible conductive wire must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The claims require a flexible conductive wire wherein on a substrate is a patterned zinc oxide nano-monomer overlapped with a carboxylated silver layer which is overlapped with a 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer. According to Page 11 Paragraph 0062 of the specification of the present application Figure 3 depicts a substrate 10 on which the carboxylated silver layer 30 overlapped with the 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer which is overlapped with the patterned zinc oxide nano-monomer 20. Figure 3 does not depict that the patterned zinc oxide nano-monomer layer 20 is on the substrate 10 and does not show that the carboxylated silver layer 30 overlaps the patterned zinc oxide nano-monomer layer 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 3 is objected to under 37 CFR 1.83(a) because it fails to show the flexible conductive wire structure as described in Paragraph 0062 of the specification. Paragraph 0062 discloses that the zinc oxide nano-monomer 20 is on the substrate 10 and is overlapped with layers 30 and 40, respectively. However, Figure 3 depicts zine oxide nano-monomer 20 on layer 40 instead of substrate 10 and the carboxylated silver layer 30 does not overlap the pattern substrate of the zinc oxide nano-monomer 20. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite because it is not clear how the products of claims 9-10 can be formed by process of claims 1-8 and disclosed within the specification of the present application. Product claims 9 and 15 require a flexible conductive wire comprised of a carboxylated silver layer on which is a separate 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer while the method claims 1-8 and the specification of the present application disclose a process for forming the claimed flexible conductive wire by spraying a single solution of carboxylated silver nanowires, 3,4-ethylenedioxythiophene and polystyrenesulfonic acid onto the zine oxide nano-monomer. The claims are indefinite because it is not clear how two separate and different layers such as the carboxylated silver layer and 3,4-ethylenedioxythiophene: polystyrenesulfonic acid layer can be formed from a single solution.
Claim 12 recites the limitation "carboxylated silver nanowires".  There is insufficient antecedent basis for this limitation in the claim because parent claim 9 does not disclose the presence of “carboxylated silver nanowires” and it is not clear how the “carboxylated silver nanowires” are a part of the claimed flexible conductive wire.
Claim 18 recites the limitation "carboxylated silver nanowires".  There is insufficient antecedent basis for this limitation in the claim because parent claim 15 does not disclose the presence of “carboxylated silver nanowires” and it is not clear how the “carboxylated silver nanowires” are a part of the claimed display device.

Allowable Subject Matter
Claims 1-13 and 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	Huang (WIPO Publication No. 2016/034113) teaches a coated electrode comprised of a layer of silver nanowires on a transparent surface and overlapping the silver nanowire layer was a layer of PEDOT/PSS (Abstract). However, Huang does not fairly teach or suggest that a patterned layer of zinc oxide nano-monomer/nano wire or rods was between the substrate and layer of silver nanowires.
	Kim (U.S. Patent Publication No. 2012/0018200) teaches a flexible conductive wire/film comprised of a layer of silver nanowires 120 on a substrate 110 and overlapping the layer 120 was a transparent electrode layer comprised of PEDOT/PSS (Abstract and Page 3 Paragraph 0037). However, Kim does not fairly teach or suggest that a patterned layer of zinc oxide nano-monomer/nano wire or rods was between the substrate and layer of silver nanowires.

Conclusion
	Claims 1 through 13 and 15 through 19 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712